UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


NATIONAL RIFLE ASSOCIATION OF AMERICA,

                                                    Plaintiff,         NOTICE OF MOTION

                          -against-                                        18-CV-0566

ANDREW CUOMO, both individually and in his official                         TJM/CFH
capacity; MARIA T. VULLO, both individually and in her
official capacity; and THE NEW YORK STATE
DEPARTMENT OF FINANCIAL SERVICES,

                                                 Defendants.



       PLEASE TAKE NOTICE that upon the Amended Complaint; the accompanying

memorandum of law; and all prior proceedings, Defendants Andrew M. Cuomo, Maria T. Vullo

and New York State Department of Financial Services, on January 25, 2019 at 10:00 a.m., or as

soon thereafter as counsel can be heard, will make a motion at the United States District Court,

Northern District of New York, Binghamton, New York, pursuant to Rule 12(c) of the Federal

Rules of Civil Procedure, for an order (1) dismissing Count Four of the Amended Complaint in its

entirety, (2) dismissing Counts One and Two of the Amended Complaint as against DFS, and (3)

granting defendants any such other or further relief as may be just.
Dated: Albany, New York
       December 19, 2018

                                        BARBARA D. UNDERWOOD
                                        Attorney General of the State of New York
                                        Attorney for Defendants, Andrew M. Cuomo, Maria
                                               T. Vullo and NYS Department of Financial
                                               Services
                                        The Capitol
                                        Albany, New York 12224

                                        By: s/ Adrienne J. Kerwin
                                        Adrienne J. Kerwin
                                        Assistant Attorney General, of Counsel
                                        Bar Roll No. 105154
                                        Telephone: (518) 776-2608
                                        Fax:: (518) 915-7738 (Not for service of papers)
                                        Email: Adrienne.Kerwin@ag.ny.gov

To:   VIA ECF
      J. Joel Alicea, Esq.
      Charles J. Cooper, Esq.
      Michael W. Kirk, Esq
      Cooper & Kirk, PLLC
      1523 New Hampshire Ave., NW
      Washington, DC 20036

      VIA ECF
      William A. Brewer, Esq.
      Stephanie L. Gase, Esq.
      Sarah Rogers, Esq.
      Brewer Attorneys & Counselors
      750 Lexington Avenue, 14th Flr.
      New York, NY 10022
